Name: Commission Regulation (EEC) No 469/85 of 25 February 1985 amending Regulation (EEC) No 1160/82 providing for the advance fixing of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 2. 85 Official Journal of the European Communities No L 58/5 COMMISSION REGULATION (EEC) No 469/85 of 25 February 1985 amending Regulation (EEC) No 1160/82 providing for the advance fixing of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals, (3), as last amended by Regulation (EEC) No 1018/84 (4), and in particular Articles 12 (2), 15 (5) and 16 (6) thereof, and the corresponding provisions of the other Regulations on the common organization of the markets in agricul ­ tural products, Whereas levies and refunds may be fixed in advance for periods longer than six months ; Whereas, pursuant to Commission Regulation (EEC) No 1 1 60/82 (s), monetary compensatory amounts may be fixed in advance in cases where a licence or certifi ­ cate includes advance fixing of an import or export levy or an export refund ; whereas monetary compen ­ satory amounts may be fixed in advance for a maximum period of six months only ; whereas the effect of this limitation is to reduce the period of vali ­ dity of licences and certificates when an importer or exporter wishes to fix the commercial conditions of the transaction in question at the time he concludes the contract ; whereas, to avoid this consequence, it should be made possible to fix refunds, levies and monetary compensatory amounts in advance for the same length of time ; whereas, therefore, the relevant provisions of the said Regulation should be amended ; Whereas the management committees concerned have not delivered an opinion within the time limit set by their chairmen, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1160/82 is hereby amended as follows : 1 . Article 2 (3) is replaced by the following : '3 . Where the monetary compensatory amount is fixed in advance, the licence or certificate shall be valid only in one Member State, to be designated by the applicant upon submission of the application for advance fixing of the monetary compensatory amount.' 2. The first subparagraph of Article 3 ( 1 ) is replaced by the following : 'Applications for advance fixing of the monetary compensatory amount must be lodged at the same time as the application for the licence or certificate fixing the levy or refund in advance.' 3 . In the first line of the subparagraph of Article 3 ( 1 ), ' In such case :' is replaced by 'In every case 4. Article 4 is deleted. 5 . Article 5 (4), is replaced by the following : '4 . Where, for the export of goods, one or more certificates as referred to in paragraph 1 are submitted and where the goods do not qualify for the monetary compensatory amount fixed in advance because the conditions laid down in para ­ graph 2 are not fulfilled, such certificate(s) shall not be accepted by the competent authorities .' 6 . The second subparagraph of Article 6 (2) is deleted. 7. Article 1 0 is replaced by the following : 'Article 10 1 . Where advance fixing of the monetary compensatory amount is precluded by Article 9 (4), applications for advance fixing of the monetary compensatory amount for a Member State to which the suspension applies may be lodged during a period of seven days following the end of the period of suspension . An application for the advance fixing of a monetary compensatory amount shall apply to the total quan ­ tity remaining available as indicated on the licence or certificate and any extract or extracts therefrom . Applications shall be lodged with the authority to which the original application for the licence or certificate was addressed. Applicants shall, when (') OJ No L 106, 12. 5 . 1971 , p. 1 . (2) OJ No L 90, 1 . 4 . 1984, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 107, 19 . 4. 1984, p. 1 . 0 OJ No L 134, 16 . 5 . 1982, p. 22. No L 58/6 Official Journal of the European Communities 26. 2 . 85 during the remaining period of validity of the licence or certificate.' applying for advance fixing of monetary compensa ­ tory amounts, present to the said authority the original licence or certificate and any extract or extracts thereform. The original licence or certifi ­ cate and any extract or extracts therefrom shall be retained by the said authority, which shall issue, as appropriate, a replacement licence or certificate and replacement extracts . The provisions of Articles 12, 13 ( 1 ), 14 and 15 of Regulation (EEC) No 3183/80 shall apply to appli ­ cations for advance fixing of monetary compensa ­ tory amounts . 2 . Replacement licences and certificates or extracts therefrom in which monetary compensa ­ tory amounts are fixed in advance shall be issued for a quantity of products which, increased by the relevant tolerance margin, corresponds to the quantity remaining available as indicated on the document which they replace. Replacement licences and certificates or extracts therefrom shall contain all entries made on the document which they replace. They shall also contain the entries listed in Article 3 ( 1 ) and a reference to the serial number of the original docu ­ ment. The provisions of Article 3 (2) shall apply to the said replacement licences and certificates or extracts therefrom . 3 . The monetary compensatory amount in effect at the date on which an application for advance fixing of a monetary compensatory amount is lodged shall be applicable to operations carried out Article 2 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to licences or certificates requested from 1 April 1985. 2. Upon application to the competent authorities until 15 April 1985 : (a) in respect of licences or certificates requested before 1 April 1985 for a period of validity of more than six months, a monetary compensatory amount shall be fixed in advance for the quantities covered by such licence or certificate for which no amount has yet been fixed ; the provisions of the second and third subparagraphs of Article 10 ( 1 ) and of Article 10 (2) and (3) of Regulation (EEC) No 1160/82 shall apply in this case ; (b) licences or certificates containing an advance fixing of monetary compensatory amounts, the period of validity of which has been limited to six months under former Article 4 (7) of Regulation (EEC) No 1160/82 but which have not expired by 1 April 1985, shall remain valid until the expiry date of the original licence or certificate . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1985. For the Commission Frans ANDRIESSEN Vice-President